Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) to be effective October 1,
2013 (the “Effective Date”) is between On Time Express, Inc., an Arizona
corporation with a place of business at 733 W. 22nd Street, Tempe, AZ 85282 (the
“Company”), and Bart Wilson, an individual residing at 1124 North Peppertree
Drive, Gilbert, Arizona 85234 (the “Executive”).

RECITALS

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, upon the terms and conditions set forth in this
Agreement; and

WHEREAS, the Company and Executive have agreed to enter into this Agreement in
consideration for, and in connection with, that certain Stock Purchase Agreement
dated October 1, 2013 (the “Stock Purchase Agreement”) by and between, among
others, the Executive, the Company, and Radiant Logistics, Inc. (the “Parent”).

NOW, THEREFORE, in consideration of the foregoing, the mutual and dependent
promises hereinafter set forth, and other good and valuable consideration the
receipt and legal sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound, agree as follows:

ARTICLE 1

EMPLOYMENT AND TERM

1.1 Employment/Title. The Company hereby agrees to employ the Executive and the
Executive hereby accepts employment as Chief Operating Officer and Senior Vice
President of the Company under the terms and conditions set forth in this
Agreement with principal responsibility to oversee, manage and supervise the
sales and operations of the Company’s Tempe, Arizona, Dallas, Texas and Atlanta,
Georgia offices, and such other areas of principal responsibility as may be
assigned to Executive from time to time. The Company shall not: (a) appoint
another executive to oversee Executive or to manage or supervise the sales and
operations of the Company’s Tempe, Arizona, Dallas, Texas and Atlanta, Georgia
offices, except in the event Executive is terminated under this Agreement;
and/or (b) for the duration of the Earn-Out Periods (as defined below),
terminate the Company’s employment relationship with Eric Kunz for anything
other than “Cause” (as defined in the Company’s employment agreement with
Mr. Kunz dated October 1, 2013 (the “Kunz Employment Agreement”)), unless
approved in advance by Executive in writing. Executive shall report to the
President and Chief Executive Officer of the Company and the Board of Directors
of the Parent for the performance of his duties, and shall have responsibility
for such duties as are customarily associated with his position and such other
senior level duties and responsibilities consistent therewith or as may be
assigned to the Executive by the Chief Executive Officer of the Company or the
Board of Directors of the Parent or such other person as the Board of Directors
of the Parent shall designate. Executive shall not, for the duration the
Earn-Out Periods (as defined below), terminate the Kunz Employment Agreement for
anything other than “Cause” (as defined in the Company’s employment agreement
with Mr. Kunz), unless approved in advance by Company in writing. Executive
shall report to the Company’s Tempe, Arizona office.



--------------------------------------------------------------------------------

1.2 Employment/Duties. During the Term (as defined in Section 1.4 hereof),
Executive shall devote substantially all of his working time, attention and
skill to the business affairs of the Company, except to the extent of
Executive’s responsibilities as the Chairman of the Arizona Trucking Association
and such other industry organizations, trade shows and memberships as Executive
may become involved from time to time. Executive shall diligently and faithfully
devote his entire time, energy, skill, and best efforts to the performance of
his duties under this Agreement. Executive shall conduct himself at all times so
as to advance the best interests of the Company, and shall not undertake or
engage in any other business activity or continue or assume any other business
affiliations which conflict or interfere with the performance of his services
hereunder without the prior written consent of the Chief Executive Officer or
Board of Directors of the Parent. Executive further agrees that he shall not
usurp or misappropriate, either to himself, or to any other person or entity,
any corporate or other opportunities that would otherwise be available to the
Company. Executive also agrees that he will not intentionally do anything that
will cause the Company to be in breach of (a) that certain Lease Agreement by
and between Dallas Logistics, LLC, building owner and Landlord, and On Time
Express, Inc., as Tenant, dated October 1, 2013, or (b) that certain Lease
Agreement by and between Tempe Logistics, LLC, building owner and Landlord, and
On Time Express, Inc., as Tenant, dated October 1, 2013.

1.3 Effective Date. Executive will commence work immediately on the Effective
Date.

1.4 Term. This Agreement shall remain in force and effect for a term commencing
on the Effective Date hereof and expiring on the fourth annual anniversary of
the Effective Date (the “Initial Term”), or until the employment relationship is
terminated pursuant to Section 5 hereof. This Agreement may be extended at the
election and agreement of the Company and Executive (a “Renewal Term”). The
Initial Term and any Renewal Term are collectively referred to as the “Term.”

ARTICLE 2

COMPENSATION

2.1 Base Salary and Sales Commission. For each twelve (12) month period during
the Term of this Agreement, the Executive shall be paid an annual base salary of
Two Hundred Fifty Thousand and no/100Dollars ($250,000.00) (“Base Salary”). The
Executive’s annual base salary shall be payable in equal installments in
accordance with the Company’s general salary payment policies but no less
frequently than monthly.

2.2 Benefits. The Executive will, during the Term, be permitted to participate
in such pension, profit sharing, bonus (subject to the provisions of
Section 2.2), life insurance, hospitalization, major medical, and other employee
benefit plans of the Company that may be in effect from time to time, to the
extent Executive is eligible under the terms of those plans. The Company may
alter, modify, add to or delete its executive benefit plans as they apply to the
Company’s senior executive officers at such times and in such manner as the
Company determines appropriate, without recourse by Executive so long as such
changes are applied in a substantially uniform manner to the Company’s executive
officers.

 

2



--------------------------------------------------------------------------------

2.3 Vacation. Executive shall be entitled to receive annual vacation in
accordance with the Company’s policies applicable to its senior executive
officers, which in any event shall not be less than four (4) weeks or such
greater number of weeks as may be provided to the Company’s senior executives
with comparable length of service; provided, that participation as the Chairman
of the Arizona Trucking Association or such other industry organizations, trade
shows and memberships shall not be counted toward Executive’s vacation time. The
Executive shall also be entitled to the paid holidays and other paid leave set
forth in the Company’s policies. Vacation days during any calendar year that are
not used by the Executive during such calendar year may, at the election of the
Chief Executive Officer of the Parent, either be carried over and used in the
subsequent calendar year (however, not to exceed two (2) weeks).

2.4 Business Expenses. Subject to and in accordance with the Company’s policies
and procedures, and, upon presentation of itemized accounts, the Executive shall
be reimbursed by the Company for reasonable and necessary business-related
expenses, which expenses are incurred by the Executive on behalf of the Company.

ARTICLE 3

PROPRIETARY INFORMATION

3.1 Confidential and Proprietary Information. Executive acknowledges that he is
in a relationship of confidence and trust with the Company and will come into
possession of proprietary information that has been created, discovered,
developed, acquired or otherwise become known to the Company, Parent or their
respective affiliates (including, without limitation, information that is
created, discovered, developed, acquired or made known by Executive in the
course of his employment and information belonging to third parties) which could
constitute a major asset of the Company, Parent or their respective affiliates
and be of significant commercial value, the use, misappropriation or disclosure
of such would cause a breach of trust and could cause irreparable injury to the
Company Parent or their respective affiliates (all of the aforementioned
information is hereinafter collectively referred to as “Proprietary
Information”). By way of illustration, Proprietary Information includes, but is
not limited to, trade secrets, processes, formulas, data and know-how, marketing
plans, strategies, forecasts, customer lists, business plans, financial
information, and information collected from the customers of the Company, Parent
or their respective affiliates. Executive acknowledges that Proprietary
Information is in part set forth in the manuals, memoranda, specifications,
accounting and sales records, and other documents and records of the Company,
Parent or their respective affiliates whether or not otherwise identified as
“Proprietary.” Proprietary Information shall exclude information that has become
part of the public domain, except (i) when and to the extent that such public
information, when applied to or combined with other information, is non-public
and proprietary to the Company, Parent or their respective affiliates, or
(ii) where such information became public through unauthorized disclosure by
Executive or another party under an obligation of confidentiality to the
Company, Parent or their respective affiliates. Proprietary Information shall
also exclude information that becomes available to Executive on a
non-confidential basis from a non-Company third party which has not been
disclosed in breach of any confidentiality agreement with the Company.

 

3



--------------------------------------------------------------------------------

3.2 Non-Disclosure. Executive acknowledges that all Proprietary Information
shall be the sole property of the Company, Parent, their respective affiliates
and their successors and assigns. Executive further acknowledges that it is
essential for the proper protection of the business of the Company and Parent
that such Proprietary Information be kept confidential and not disclosed to
third parties or used for the benefit of Executive. Accordingly, Executive
agrees that during the Term and for so long as the information remains
Proprietary Information, to keep in confidence and trust all Proprietary
Information, and not to use, disclose, disseminate, publish, copy, or otherwise
make available, directly or indirectly, except in the ordinary course of the
performance of Executive’s duties under this Agreement, any Proprietary
Information except as expressly authorized in writing by the Company or Parent;
provided, however, that Executive shall be relieved of his obligation of
nondisclosure hereunder if Proprietary Information is required to be disclosed
by any applicable judgment, order or decree of any court or governmental body or
agency having jurisdiction or by any law, rule or regulation, provided that in
connection with any such disclosure, Executive shall give the Company and Parent
reasonable prior written notice of the disclosure of such information pursuant
to this exception and shall cooperate with the Company and Parent to permit the
Company or Parent to seek confidential treatment for such information from any
authority requiring delivery of such information; provided, further, however,
that if Company or Parent has not obtained such confidential treatment by the
date Executive is required by such authority to disclose the Proprietary
Information, Executive shall be free to provide such disclosure and there shall
be no violation of or damages determined under this Agreement or otherwise for
Executive’s disclosure action and compliance with or pursuant to such authority.

3.3 Return of Proprietary Information. Executive agrees that when he ceases to
be employed by the Company, whether such cessation of employment shall be for
any reason or for no reason, with or without cause, voluntary or involuntary, or
by termination, resignation, disability, retirement or otherwise, Executive
shall deliver to the Company all documents and data of any nature owned by the
Company pertaining to the Proprietary Information.

3.4 Works made for Hire. Executive further recognizes and understands that
Executive’s duties at the Company may include the preparation of materials,
including without limitation written or graphic materials, and that any such
materials conceived or written by Executive shall be done as “work made for
hire” as defined and used in the Copyright Act of 1976, 17 U.S.C. §§ 1 et seq.
In the event of publication of such materials, Executive understands that since
the work is a “work made for hire”, the Company will solely retain and own all
rights in said materials, including right of copyright.

3.5 Disclosure of Works and Inventions. In consideration of the promises set
forth herein, Executive agrees to disclose promptly to the Chief Executive
Officer of the Parent, any and all works, inventions, discoveries and
improvements authored, conceived or made by Executive during the period of
employment and related to the business or activities of the Company, and
Executive hereby assigns and agrees to assign all of Executive’s interest in the
foregoing to the Company or to its Chief Executive Officer. Executive agrees
that, whenever he

 

4



--------------------------------------------------------------------------------

is requested to do so by the Company, Executive shall execute any and all
applications, assignments or other instruments which the Company shall deem
necessary to apply for and obtain Letters Patent or Copyrights of the United
States or any foreign country or to otherwise protect the Company’s interest
therein. Executive hereby appoints an authorized officer of the Company as
Executive’s attorney in fact to execute documents on his behalf for this
purpose. Such obligations shall continue beyond the termination or nonrenewal of
Executive’s employment with respect to any works, inventions, discoveries and/or
improvements that are authored, conceived of, or made by Executive during the
period of Executive’s employment, and shall be binding upon Executive’s
successors, assigns, executors, heirs, administrators or other legal
representatives. Executive represents that there are no Innovations as of the
date hereof which belong to Executive and which are not assigned to the Company
hereunder.

ARTICLE 4

NON-COMPETITION / NON-SOLICITATION

4.1 Noncompetition and Nonsolictation Covenants. Executive covenants and agrees
with the Company as follows:

(a) Noncompetition. Executive covenants and agrees with Company that during the
period commencing on the Closing Date and terminating on the later of: (i) the
fifth (5th) year anniversary of this Agreement; and (ii) three (3) years after
the latest date the Executive was employed by the Company or the Parent or any
Affiliate of the Company or the Parent (the “Non-compete Term”), he will not,
without the prior written consent of the Parent, which may be withheld or given
in its sole discretion, directly or indirectly, or individually or collectively
within the United States of America, engage in any activity or act in any
manner, including but not limited to, as an individual, owner, sole proprietor,
founder, associate, promoter, partner, joint venturer, shareholder (other than
as the record or beneficial owner of less than five percent (5%) of the
outstanding shares of a publicly traded corporation), officer, director,
trustee, manager, employer, employee, licensor, licensee, principal, agent,
salesman, broker, representative, consultant, advisor, investor or otherwise for
the purpose of establishing, operating, assisting or managing any business or
entity that is engaged in activities that are competitive with the “business of
the Company” and located within two hundred and fifty (250) miles of any
operating location of the Company, the Parent or any Affiliate of the Company or
the Parent. For the purposes hereof, the “business of the Company” shall be
determined to be the business the Company, the Parent or any Affiliates of the
Company or the Parent, is engaged in on the earlier of (i) the end of the
Non-compete Term; or (ii) the date that the Executive is no longer employed by
the Company or the Parent or any Affiliate of the Company or the Parent.

(b) Nonsolicitation. Executive covenants and agrees with Company that during the
period commencing on the Closing Date and terminating on the later of: (i) the
fifth (5th) year anniversary of this Agreement; and (ii) five (5) years after
the latest date such Executive was employed by the Company or the Parent or any
Affiliate of the Company or the Parent, he and she will not, without the prior
written consent of Parent, which may be withheld or given in its sole
discretion, act in any manner, including but not limited to, as an individual,
owner, sole proprietor, founder, associate, promoter, partner, joint venturer,
shareholders (other than as the record or beneficial owners of less than five
percent (5%) of the outstanding shares of

 

5



--------------------------------------------------------------------------------

a publicly traded corporation), officer, director, trustee, manager, employer,
employee, licensor, licensee, principal, agent, salesman, broker,
representative, consultant, advisor, investor or otherwise, directly or
indirectly, to: (i) solicit, counsel or attempt to induce any person who is then
in the employ of the Company or the Parent or any Affiliate of the Company or
the Parent, or who is then providing services as a consultant or agent of the
Company or the Parent or any Affiliate of the Company or the Parent, to leave
the employ of or cease providing services, as applicable, to the Company or the
Parent or any Affiliate of the Company or the Parent, or employ or attempt to
employ any such person or persons who at any time during the preceding three
(3) years was in the employ of, or provided services to, the Company or the
Parent or any Affiliate of the Company or the Parent; or (ii) solicit, bid for
or perform for any of the then current customers of the Company or the Parent or
any Affiliate of the Company or the Parent (defined as a customer who has done
business with the Company or the Parent or any Affiliate of the Company or the
Parent at any time within three (3) years prior to the day before your last day
of employment with the Company (the “Look Back Period”) any services of the type
the Company or the Parent or any Affiliate of the Company or the Parent
performed for such customer at any time during the Look Back Period.

(c) Injunctive Relief. The Parties agree that the remedy of damages at law for
the breach by any of them of any of the covenants, obligations or other
provisions contained in Articles 3 and 4 of this Agreement, inclusively, is an
inadequate remedy. In recognition of the irreparable harm that a violation of
such covenants would cause the Party or Parties whom such covenants, obligations
or other provisions benefit, the Parties agree that in addition to any other
remedies or relief that may be available to them, such injured Party shall be
entitled to (a) a decree or order of specific performance or mandamus to enforce
the observance and performance of such covenant, obligation or other provision,
and (b) an injunction against and restraining an actual or threatened breach,
violation or violations, without the requirement of a bond therefor. The Parties
agree that both damages and specific performance shall be proper modes of relief
and are not to be considered alternative remedies.

(d) Blue Pencil Rule. The Executive and the Company desire that the provisions
of Articles 3 and 4 be enforced to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
The parties agree that Executive is a key executive of the Company. If a court
of competent jurisdiction, however, determines that any restrictions imposed on
the Executive in Articles 3 or 4 are unreasonable or unenforceable because of
duration, geographic area or otherwise, the Executive and Company agree and
intend that the court shall enforce Articles 3 and 4, as the case may be, to the
maximum extent the court deems reasonable and that the court shall have the
right to strike or change any provisions of Articles 3 and 4 and substitute
therefor different provisions to effect the intent of Articles 3 and 4 to the
maximum extent possible.

(e) Tolling Period. The non-competition, non-disclosure and non-solicitation
obligations contained in Articles 3 and 4 shall be extended by the length of
time during which Executive shall have been in breach of any of the provisions
of such Article 4, regardless of whether the Company knew or should have known
of such breach.

 

6



--------------------------------------------------------------------------------

(f) Company Violation Not a Defense. In an action by the Company or Parent to
enforce any provision of this Agreement, any claims asserted by Executive
against the Company or Parent in connection with the Stock Purchase Agreement
shall not constitute a defense to the Company’s or Parent’s action.

ARTICLE 5

TERMINATION OF EMPLOYMENT AND SEVERANCE BENEFITS

5.1 Events of Termination by the Company.

(a) Death or Disability. In the event Executive dies or becomes permanently
disabled during the term of this Agreement, his employment hereunder shall
automatically terminate. In such case, the Company shall pay to Executive or his
estate, personal representative or beneficiary, as the case may be: (i) any Base
Salary earned but unpaid at the date of termination; (ii) any unpaid accrued
benefits of the Executive through the date of termination; and (iii) any
unreimbursed expenses for which Executive shall not have been reimbursed as
provided in Article 2. For the purpose of this Agreement, “permanent disability”
or “permanently disabled” shall mean the inability of the Executive, due to
physical or mental illness or disease, to perform the functions then performed
by such Executive for one hundred eighty (180) substantially consecutive days,
accompanied by the likelihood, in the opinion of a physician chosen by the
Company and reasonably acceptable to the Executive, that the disabled Executive
will be unable to perform such functions within the reasonably foreseeable
future; provided, however, that the foregoing definition shall not include a
disability for which the Company is required to provide reasonable accommodation
pursuant to the Americans with Disabilities Act or other similar statute or
regulation.

(b) By the Company for Cause. This Agreement may be terminated by the Company
for “Cause” at any time.

(i) For the purposes hereunder, the term “Cause” shall mean any of the
following: (a) Executive’s: (1) intentional falsification of the books and
records of the Company , (2) theft of funds or property of the Company,
(3) attempt to obtain any personal profit from any transaction in which the
Executive has an interest that is adverse to the Company without the company’s
prior written consent, or (4) breach of the duty of loyalty and fidelity to the
Company; (b) any act or omission that causes the Company to be in violation of:
(x) any federal, state or local law applicable to the Company, (y) any
governmental regulations, applicable to the Company, or (z) any agreements or
legal obligations of the Company; which in either event or events, subjects the
Company either to sanctions by a federal, state or local governmental authority
or to civil liability to its employees or to third parties; (c) breach of any
material provision of this Agreement by the Executive that, if subject to cure,
is not cured within fifteen (15) days after receiving written notice thereof;
(d) the habitual neglect or refusal to perform the duties assigned to the
Executive pursuant to this Agreement that, if subject to cure, is not cured
within fifteen (15) days after receiving written notice thereof; (f) conviction
of, or plea of nolo contendere to, a felony; or (g) gross or willful misconduct
of Executive with respect to the Company that, if subject to cure, is not cured
within fifteen (15) days after receiving written notice thereof; or (h) in the
event the “Company Business” fails to generate “Adjusted EBITDA”

 

7



--------------------------------------------------------------------------------

at least equal to 50% of the “Base Targeted Amount” for any Earn-Out Period
commencing with the 2014 Earn-Out Period (as such terms are defined in the Stock
Purchase Agreement) as determined on the applicable Earn-Out Payment Date. Upon
Termination of Employment hereunder for Cause as specified in subsection (i)(a)
– (i)(g) above, the Company shall have no further obligation or liability to
Executive under this Agreement other than the payment of (i) Base Salary earned
but unpaid at the date of Termination of Employment, (ii) any unpaid accrued
benefits of the Executive, and (iii) reimbursement for any expenses for which
the Executive shall not have been reimbursed as provided in Article 2. The
Company shall pay such amounts to Executive not later than 30 days after the
date of Termination of Employment. In the event of termination under this
Section, any and all obligations of the Company or its parent company or
affiliates arising out of the Stock Purchase Agreement, including, without
limitation, the obligations to make the Tier-1 Earn-Out Payments and Tier-2
Earn-Out Payment, shall remain in full force and effect.

(ii) For the purposes of this Agreement, the terms “Company Business,” “Adjusted
EBITDA,” “Earn-Out Period,” “Earn-Out Periods,” “Earn-Out Payment Date” and
“Base Targeted Amount” shall have the meaning ascribed thereto in the Stock
Purchase Agreement.

(c) By Executive For Good Reason. Executive may terminate his employment by the
Company for “Good Reason” at any time upon at least thirty (30) days’ written
notice to the Company with a right to cure, setting forth in reasonable detail
the nature of such good reason.

(i) For the purposes hereunder, the term “Good Reason” shall mean, the
occurrence of any act or omission by the Company that is not consented to in
writing by the Executive, which constitutes a material breach of any material
term or provision of this Agreement, which breach continues for more than thirty
(30) days after written notice of such material breach to Company.

(ii) In the event of the termination of the Executive’s employment with the
Company by Executive for “Good Reason” as defined above, Executive shall be
entitled to receive from the Company continuation of payment of all Base Salary
and continuation of all benefits which Executive would have been entitled to
receive had his employment not terminated, at the same times as such payments
would otherwise have been made pursuant to Article 2 through the remainder of
the Term if, and only if, the Executive signs a valid general release of all
claims against the Company, the Parent, and their respective affiliates,
subsidiaries, officers, directors, and agents, in a form provided by the Company
or the Parent. In the event of termination under this Section, any and all
obligations of the Company or its parent company or affiliates arising out of
the Stock Purchase Agreement, including, without limitation, the obligations to
make the Tier-1 Earn-Out Payments and Tier-2 Earn-Out Payment as provided in the
Stock Purchase Agreement, shall remain in full force and effect.

 

8



--------------------------------------------------------------------------------

5.2 Voluntary Termination by Executive. If Executive voluntarily resigns or
terminates his employment for other than Good Reason, the Company shall have no
further obligation or liability to Executive other than the payment of: (i) Base
Salary earned but unpaid at the date of termination; (ii) any unpaid accrued
benefits of the Executive; (iii) reimbursement for any expenses for which the
Executive shall not have been reimbursed as provided in Article 2; and (iv) any
unpaid bonus, including, without limitation, any bonus provided under
Section 2.2 hereof, earned by the Executive prior to the date of such
termination; provided, however, that any and all obligations arising out of the
Stock Purchase Agreement, including, without limitation, the obligations to make
the Tier-1 Earn-Out Payments and Tier-2 Earn-Out Payment as provided in the
Stock Purchase Agreement, shall remain in full force and effect.

5.3 Survival. Notwithstanding termination of this Agreement as provided in this
Article 5, the rights and obligations of Executive and the Company under
Section 1.1(b), Articles 3 through Article 5 and Sections 7.5, 7.9 and 7.10
shall survive termination.

ARTICLE 6

REPRESENTATIONS OF EXECUTIVE

6.1 Representations of Executive. As a material inducement to Company to execute
this Agreement and the Stock Purchase Agreement, and consummate the transactions
contemplated thereby, the Executive hereby makes the following representations
to Company, each of which are true and correct in all material respects as of
the date hereof.

(a) No Prior Agreements. Executive represents and warrants that Executive is not
a party to or otherwise subject to or bound by the terms of any contract,
agreement or understanding which in any manner would limit or otherwise affect
Executive’s ability to perform his obligations hereunder, including without
limitation any contract, agreement or understanding containing terms and
provisions similar in any manner to those contained in Article 4 of this
Agreement. Executive further represents and warrants that his employment with
the Company will not under any circumstances require him to disclose or use any
confidential information belonging to prior employers or other persons or
entities, or to engage in any conduct which may potentially interfere with the
contractual, statutory, or common law rights of such other employers, persons or
entities. In the event that Executive knows or becomes aware of any facts which
suggest that such interference might arguably occur as a result of any proposed
actions by either Executive or the Company, Executive expressly promises that he
will immediately bring such facts to the attention of the Company and the
Parent.

(b) Review by Counsel. Executive represents and warrants that Executive has been
given a full and fair opportunity to review this Agreement with an attorney of
Executive’s choice, and that Executive has satisfied himself, with or without
consulting with counsel, that the terms and provisions of this Agreement,
specifically including, but not limited to, the restrictive covenant and related
provisions of Article 4 hereof, are reasonable and enforceable.

(c) No Conflicts. Executive represents and warrants that, as of the date hereof,
he is not involved in any venture or activity that could compete with Company or
which could potentially interfere with his ability to perform under this
Agreement. During the Term, he will disclose to the Company, in writing, any and
all interests he may have, whether for profit or compensation or not, in any
venture or activity which could potentially interfere with his ability to
perform under this Agreement or create a conflict of interest for him with the
Company. For purposes of this Section 6.1 only, “conflict of interest” shall
mean ownership of greater than one percent (1%) of a private or publicly traded
corporation which conducts business similar to that undertaken by the Company.

 

9



--------------------------------------------------------------------------------

(d) Executive’s Ability. Executive represents and warrants that Executive’s
experience and capabilities, and the limited provisions of Article 4, are such
that he will not be prevented by Article 4 from earning his livelihood during
the Non-Compete Term. Executive acknowledges that there are a significant number
of businesses for which his qualifications and experience would render him
qualified for employment during the Non-Compete Term that do not constitute a
competing businesses such that his ability to become employed after the
termination or nonrenewal of this Agreement and during the Non-Compete Term
would not be impaired.

ARTICLE 7

GENERAL PROVISIONS

7.1 Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the matters contained herein and supersedes all prior
and contemporaneously made written or oral agreements between the parties
relating to the subject matter hereof. There are no oral understandings, terms,
or conditions, and no party has relied upon any representation, express or
implied, not contained in this Agreement.

7.2 Amendments. This Agreement may not be amended in any respect whatsoever, nor
may any provision hereof be waived by any party, except by a further agreement,
in writing, fully executed by each of the parties.

7.3 Successors. This Agreement shall be binding upon and inure to the benefit of
the parties and to their respective heirs, personal representatives, successors
and assigns, executors and/or administrators, provided that (a) Executive may
not assign his rights hereunder (except by will or the laws of descent) without
the prior written consent of the Company and (b) Company may not assign its
rights hereunder without the prior written consent of Executive which will not
be unreasonably withheld.

7.4 Captions. The captions of this Agreement are for convenience and reference
only and in no way define, describe, extend or limit the scope or intent of this
Agreement or the intent of any provision contained in this Agreement.

7.5 Notice. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand, (b) sent by facsimile (with written confirmation of
receipt), provided that a copy is mailed by registered mail, return receipt
requested, or (c) when received by the addressee, if sent by a nationally
recognized overnight delivery service (receipt requested), in each case to the
appropriate addresses and facsimile numbers set forth below (or to such other
addresses and facsimile numbers as a party may designate by notice to the other
parties):

 

10



--------------------------------------------------------------------------------

If to the Company:   

On Time Express, Inc.

c/o Radiant Logistics, Inc.

405 114th Avenue SE, Third Floor

Bellevue, WA 98004

With a copy to:

  

Radiant Logistics, Inc.

c/o General Counsel

405 114th Avenue SE, Third Floor

Bellevue, WA 98004

if to the Executive:

  

Bart Wilson

1124 North Peppertree Drive

Gilbert, Arizona 85234

Bartwilson53@gmail.com

with a copy to:

  

Milligan Lawless, P.C.

4647 North 32nd Street

Phoenix, Arizona 85018

Attention: Steven T. Lawrence, Esq.

steve@milliganlawless.com

with a copy to:

  

Jordan Geotas

Jordan@geotas.net

All notices under this agreement shall include transmission via electronic mail,
which shall not alone constitute notice hereunder unless a party confirms
receipt of such electronic notice via email or other written form.

7.6 Counterparts. This Agreement may be executed in one or more copies, each of
which shall be deemed an original. This Agreement may be executed by facsimile
signature and each party may fully rely upon facsimile execution; this agreement
shall be fully enforceable against a party which has executed the agreement by
facsimile.

7.7 Partial Invalidity. The invalidity of one or more of the phrases, sentences,
clauses, sections or Articles contained in this Agreement shall not affect the
validity of the remaining portions so long as the material purposes of this
Agreement can be determined and effectuated.

7.8 Applicable Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Washington without regard to
principles of comity or conflicts of laws, provisions of any jurisdiction.

 

11



--------------------------------------------------------------------------------

7.9 Resolution of Disputes.

(a) Subject to the provisions of Section 7.9(b), any dispute, difference or
controversy arising under this Agreement regarding the payment of money shall be
settled by arbitration. Any arbitration pursuant to this Section 7.9 shall be
held before a single arbitrator. Except as otherwise set forth herein, each
party shall bear its own expenses for counsel and other out-of-pocket costs in
connection with any resolution of a dispute, difference or controversy. Any
arbitration shall take place in Seattle, Washington or at such other location as
the parties may agree upon, according to the American Arbitration Association’s
Employment Arbitration Rules now in force and hereafter adopted or by the
parties’ further agreement or as set forth herein. The parties agree that, in
any arbitration the parties shall, to the maximum extent possible, have such
rights as to the scope and manner of discovery as are permitted in the Federal
Rules of Civil Procedure and consent to the entry of any order of any court of
competent jurisdiction necessary to enforce such discovery. In submitting the
dispute to the arbitrators, each of the parties shall concurrently furnish, at
its own expense, to the arbitrator and the other parties such documents and
information as the arbitrator may request. Each party may also furnish to the
arbitrator such other information and documents as it deems relevant, with the
appropriate copies and notification being concurrently given to the other party.
Neither party shall have or conduct any communication, either written or oral,
with the arbitrator without the other party either being present or receiving a
concurrent copy of such written communication. The arbitrator may conduct a
conference concerning the objections and disagreements between the parties, at
which conference each party shall have the right to (i) present its documents,
materials and other evidence (as previously provided to the arbitrator and the
other parties), and (ii) to have present its or their advisors, accountants
and/or counsel. The arbitrator shall make his award in accordance with and based
upon all the provisions of this Agreement, and judgment upon any award rendered
by the arbitrator shall be entered in any court having jurisdiction thereof. The
fees and disbursements of the arbitrator shall be borne equally by the parties,
with each party bearing its own expenses for counsel and other out-of-pocket
costs. The arbitrator is specifically authorized to award costs and attorney’s
fees to the party substantially prevailing in the arbitration and shall do so in
any case in which he believes the arbitration was not commenced in good faith.

(b) The parties acknowledge that in the case of disputes regarding matters other
than the payment of money, damages may be insufficient to remedy a breach of
this Agreement and that irreparable harm may result from a breach of this
Agreement. Accordingly, the parties consent to the award of preliminary and
permanent injunctive relief and specific performance to remedy any material
breach of this Agreement, regarding disputes other than the payment of money,
without limiting any other rights or remedies to which the parties may be
entitled under law or equity. Either party may pursue injunctive relief or
specific performance in any court of competent jurisdiction.

7.10 No Waiver. No failure on the part of any Party to exercise, and no delay by
any Party in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by any Party of any
right, power or remedy hereunder, preclude any other or further exercise
thereof, or the exercise of any other right, power or remedy by such Party.

7.11 Genders. Any reference to the masculine gender shall be deemed to include
feminine and neuter genders, and vice versa, and any reference to the singular
shall include the plural, and vice versa, unless the context otherwise requires.

 

12



--------------------------------------------------------------------------------

7.12 No Conflicts. The parties represent and warrant that the terms of this
Agreement do not violate any existing agreements with other parties.

7.13 Deductions from Salary and Benefits. The Company will withhold from any
salary or benefits payable to the Executive all federal, state, local, and other
taxes and other amounts as required by law, rule or regulation.

7.14 Condition Precedent. The effectiveness of this Agreement is expressly
conditioned upon the closing of the purchase and sale of the stock of On Time
Express, Inc. to Radiant Transportation Services, Inc. and Radiant Logistics,
Inc. pursuant to that certain Stock Purchase Agreement dated October 1, 2013.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first set forth above.

IMPORTANT NOTICE: THIS AGREEMENT RESTRICTS EXECUTIVE’S RIGHTS TO OBTAIN OTHER
EMPLOYMENT FOLLOWING HIS EMPLOYMENT WITH THE COMPANY. BY SIGNING IT, EXECUTIVE
ACKNOWLEDGES THIS FACT, AND FURTHER ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY THE
COMPANY TO READ THE AGREEMENT CAREFULLY, AND/OR TO CONSULT WITH COUNSEL OF HIS
CHOICE CONCERNING THE LEGAL EFFECTS OF SIGNING THE AGREEMENT, PRIOR TO SIGNING
IT.

 

COMPANY: ON TIME EXPRESS, INC. By:   /s/ Bohn Crain   Bohn Crain Its:   Chief
Executive Officer

EXECUTIVE:

 

BART WILSON

/s/ Bart Wilson

ACKNOWLEDGMENT OF KELLY WILSON

I, Kelly Wilson, wife of Bart Wilson, do hereby acknowledge that I have read
completely and understand the obligations of Bart Wilson under this Employment
Agreement and hereby agree to be legally bound by the provisions of Articles 3
and 4, and Section 7.8 and 7.9 hereof as if I were the signatory to those
provisions. I represent and warrant that I have been given a full and fair
opportunity to review this Agreement with an attorney of my choice, and that I
have satisfied myself, with or without consulting with counsel, that the terms
and provisions of this Agreement, specifically including, but not limited to,
the restrictive covenants and related provisions of Articles 3 and 4, and
Sections 7.8 and 7.9 hereof, are reasonable and enforceable.

 

Dated:   October 1, 2013     

/s/ Kelly Wilson

       Kelly Wilson

 

14